Citation Nr: 0620648	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-14 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypothyroidism.

(The issue of whether the appellant's countable income is 
excessive for payment of nonservice connected pension 
benefits will be addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Philadelphia, Pennsylvania Regional 
Office and Insurance Center (RO).  

A videoconference hearing was held in June 2006 before the 
undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for hypothyroidism was previously denied 
in a November 1988 Board decision, which is final.  38 
U.S.C.A. § 7104 (West 2002).  In July 2002, the veteran 
submitted his petition to reopen the previously denied claim.  
At the hearing in June 2006, the veteran asserted that the 
claimed hypothyroid condition was the result of exposure to 
ionizing radiation in service.  This is the first time that 
the veteran has made this assertion with regard to the 
pending claim.  While the current claim has been developed 
solely on the basis of direct service connection, a claim 
based on a new theory of entitlement is not a new claim.  
Rather, the claim must still be reopened by the submission of 
new and material evidence.  See Bingham v. Principi, 18 Vet. 
App. 470 (2004).  Therefore, the RO should consider the 
veteran's assertions regarding exposure to ionizing radiation 
in service in the context of the whether new and material 
evidence has been received to reopen the claim of service 
connection for hypothyroidism.  The RO should complete any 
appropriate development of the claimed hypothyroidism claimed 
as due to radiation exposure under the provisions of 38 
C.F.R. § 3.311(b)(4).

At the hearing, the veteran's representative indicated that 
he was submitting additional evidence, including a discharge 
document showing dates and times that the veteran was 
stationed in Okinawa, a medical report showing a reference to 
hypothyroidism as of 1966 and a report of Dr. Manganiello, 
regarding current treatment for hypothyroidism.  The 
referenced evidence is not included in the record and it 
appears that the veteran's representative did not forward 
those documents to the Board following the conclusion of the 
videoconference hearing.  Those records must be obtained and 
added to the record.  It is noted that while the Report of 
Separation shows that the veteran had over one year of 
foreign and/or sea service, there is nothing currently in the 
record showing service in Okinawa.
 
Where the claims are predicated on establishing basic 
entitlement to service connection and the degree of 
disability, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to provide, inter alia, notice 
that a disability rating and an effective date will assigned 
if service connection and/ or a higher level of disability 
compensation is awarded.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Moreover, within the context of a claim to 
reopen, the VCAA requires VA to look at the bases for the 
denial of the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements that were found to 
insufficient in the previous denial.  See Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. Mar. 31, 2006).

The October 2002 VCAA notice letter that was provided to the 
veteran is inadequate.  That letter did not inform the 
veteran of the types of evidence necessary to establish a 
disability rating or an effective date (if service connection 
for the claimed condition is  awarded).  Further, for the 
purpose of constituting new and material evidence to reopen 
the claim for service connection, the veteran was not 
specifically informed of the basis of the previous denial of 
the claim or describe the evidence necessary to substantiate 
the specific element or elements of service connection that 
the RO found to be unsubstantiated in previously denying the 
veteran's claim.  That letter also stated that to qualify as 
material evidence, the additional information must bear 
directly and substantially upon the issue for consideration.  
This standard applied to claims filed prior to August 29, 
2001.  The provisions of 38 C.F.R.§ 3.156 were amended and 
apply to claims filed on or after August 29, 2001.  The 
veteran's claim was filed in July 2002 and he should be 
provided with the current criteria pertaining to his claim.   
As such, these matters must remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that describes 
the basis of the November 1988 denial of 
the veteran's claim and the evidence 
necessary to substantiate the element or 
elements of service connection found to 
be unsubstantiated in that denial, as 
outlined by the Court in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
Mar. 31, 2006).  The letter should also 
include the criteria of 38 C.F.R. Section 
3.156 in effect as of August 29, 2001 
applicable to the veteran's claim to 
reopen.  Please also include in the 
notice letter an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Any additional evidence 
pertinent to the veteran's claim received 
by the RO should be associated with the 
claims folder.

2.  The RO should contact the veteran's 
representative and request that he 
furnish the documents offered into 
evidence at the June 2006 videoconference 
hearing so that they may be associated 
with the claims folder.

3.  The RO should complete any 
appropriate development of the claimed 
hypothyroidism claimed as due to 
radiation exposure under the provisions 
of 38 C.F.R. § 3.311(b)(4). See also VBA 
Adjudication Procedure Manual M21-MR, 
Part Iv, Subpart ii, Chapter 1, Section 
C.

4.  When the above development has been 
completed, the claimed should be reviewed 
by the RO.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


